MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Feb 08 2019, 8:43 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John Pinnow                                              Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Antwane Broomfield,                                      February 8, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-PC-1933
        v.                                               Appeal from the Vanderburgh
                                                         Superior Court
State of Indiana,                                        The Honorable Leslie C. Shively,
Appellee-Respondent.                                     Judge
                                                         Trial Court Cause No.
                                                         82D01-1610-PC-5020



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-PC-1933 | February 8, 2019                  Page 1 of 11
                                STATEMENT OF THE CASE
[1]   Appellant-Petitioner, Antwane Broomfield (Broomfield), appeals the denial of

      his petition for post-conviction relief (PCR).


[2]   We affirm.


                                                    ISSUE
[3]   Broomfield presents one issue on appeal, which we restate as: Whether

      Broomfield was denied the effective assistance of his trial counsel by failing to

      object at trial to the admission of certain evidence.


                      FACTS AND PROCEDURAL HISTORY
[4]   On March 11, 2014, Officer David Brown (Officer Brown) and Officer Jackie

      Lowe (Officer Lowe) of the Evansville Police Department attended roll call at

      11:00 p.m. at the beginning of their shift as motor patrol officers. The officers

      received an alert to be on the lookout for three African-American males who

      had reportedly committed a home invasion and robbery around 10:30 p.m. that

      evening at 911 Oakley Street. The suspects were armed with two handguns.

      The officers spoke with the K-9 unit involved in investigating the offenses and

      were advised that the suspects had been tracked traveling east but had been lost,

      which indicated that they had either been in a car or were on bicycles.


[5]   Around midnight while on patrol in their cruiser, the officers spotted a grey

      four-door passenger car with three black males in it less than one mile away

      from the location of the home invasion. Because of the hour and the time of

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-1933 | February 8, 2019   Page 2 of 11
      year, there was not much foot or vehicular traffic in that residential area. The

      car, later determined to be driven by Broomfield, was southbound on Governor

      Street around Virginia Street. Officer Brown drove up behind the car, and

      Broomfield immediately turned right onto Virginia Street as Officer Brown

      followed. Broomfield made another immediate turn onto Lafayette Street and

      travelled up to Iowa Street. Broomfield signaled a right turn at Iowa Street then

      extinguished the right-turn signal and drove straight to Delaware Street.

      Broomfield stopped at Delaware Street, signaled a right turn and then parked

      on Delaware. In Officer Brown’s training and experience, Broomfield’s manner

      of driving the car was odd and fit a pattern of evasive driving. The officers sat

      in their cruiser and waited to see what the occupants of the car would do next.


[6]   All three men exited the car. Broomfield momentarily reached back into the

      car to retrieve a jacket. The three men then crossed the street to a house. One

      man went up to the house’s porch, while the other two men stayed in the yard

      and watched the Officer’s cruiser as it passed them. None of the men made any

      effort to knock on the door of the home. The officers noted that no lights were

      on in the house. All three men watched the officers’ cruiser as it passed by,

      which Officer Brown found to be suspicious because, in his experience, as a

      general rule when people go to visit someone, they knock on the door even if

      there are officers present. The officers circled the block, parked just south of

      Delaware Street, and walked back to the intersection so that they could

      continue to observe the car and the house where the three men had gone.

      However, the three men had continued walking north on Lafayette Street and


      Court of Appeals of Indiana | Memorandum Decision 18A-PC-1933 | February 8, 2019   Page 3 of 11
      had turned west onto Oregon Street. After noting that the men had not gone

      into the home where they had stopped and had continued walking, the officers

      decided that “things started to add up that something wasn’t right.” (Trial

      Transcript Vol. I, p. 20).


[7]   Officer Lowe radioed for assistance in locating and identifying the three men.

      Other officers stopped them on Oregon Street, three and one-half blocks away

      from where Broomfield had parked the car. Broomfield and the two other men

      provided identification, and subsequent investigation revealed that all three

      were habitual traffic violators (HTVs). An officer shone a flashlight into the car

      Broomfield had been driving and saw a nine-millimeter handgun on the

      floorboard of the driver’s seat and a baggie containing what turned out to be

      cocaine. A subsequent search of the vehicle also turned up a baggie of a green

      leafy substance which was later determined to be a synthetic cannabinoid.

      After receiving his Miranda advisements, Broomfield first told Officer Brown

      that he had not been in the car. Broomfield then stated that he had been in the

      car but had not been driving. Lastly, Broomfield reverted to his initial

      statement that he had not been in the car.


[8]   On March 12, 2014, the State filed an Information, charging Broomfield with

      carrying a handgun without a license, a Class C felony; operating a vehicle after

      forfeiture for life, a Class C felony; possession of cocaine, a Class D felony; and

      possession of a synthetic drug, a Class A misdemeanor. On July 20, 2015,

      before the commencement of Broomfield’s jury trial, his trial counsel made an

      oral motion to suppress the evidence gathered from the investigatory stop

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-1933 | February 8, 2019   Page 4 of 11
      detailed above based on her argument that the officers lacked the necessary

      reasonable suspicion of criminal wrongdoing to support the stop. Officer

      Brown testified regarding the alert that he received during roll call that day to be

      on the lookout for the three armed African-American suspects of the home

      invasion, something that he had not mentioned when Broomfield’s trial counsel

      had deposed him during discovery. The trial court denied the motion to

      suppress, finding that the State had shown that the officers had a

      “particularized and objective basis for the investigative stop.” (Trial Tr. Vol. I,

      p. 34). Broomfield’s trial counsel, who thought that she had made a continuing

      objection to the admission of the challenged evidence at the beginning of the

      trial, did not object to its admission at trial. Broomfield was convicted of all

      charges and was sentenced to an aggregate sentence of fifteen years.


[9]   This court affirmed Broomfield’s convictions on direct appeal, holding that his

      one appellate claim based on the allegedly erroneous admission of the

      challenged evidence was waived due to his trial counsel’s failure to object. See

      Broomfield v. State, No. 82A04-1508-CR-1190, slip op. at 2 (Ind. Ct. App. March

      15, 2016). On October 10, 2016, Broomfield filed his PCR in which he alleged

      that his trial counsel was ineffective for waiving his evidentiary claim by failing

      to object to the admission of the challenged evidence at trial. On May 2, 2018,

      the PCR court held a hearing on Broomfield’s PCR. On July 26, 2018, the

      PCR court entered its Order denying Broomfield relief, finding that the stop at

      issue was supported by reasonable suspicion and that Broomfield had failed to

      demonstrate that he had been prejudiced by his trial counsel’s failure to object


      Court of Appeals of Indiana | Memorandum Decision 18A-PC-1933 | February 8, 2019   Page 5 of 11
       because “the evidence in question was admissible, and thus any objection

       would have been unsuccessful.” (PCR App. Vol. II, p. 114).


[10]   Broomfield now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                             I. Standard of Review

[11]   PCR proceedings are civil proceedings in which a petitioner may present

       limited collateral challenges to a criminal conviction and sentence. Weisheit v.

       State, 109 N.E.3d 978, 983 (Ind. 2018). In a PCR proceeding, the petitioner

       bears the burden of establishing his claims by a preponderance of the evidence.

       Id. When a petitioner appeals from the denial of his PCR, he stands in the

       position of one appealing from a negative judgment. Hollowell v. State, 19

       N.E.3d 263, 269 (Ind. 2014). To prevail on appeal from the denial of a PCR,

       the petitioner must show that the evidence “as a whole leads unerringly and

       unmistakably to a conclusion opposite that reached by the [PCR] court.” Id. In

       addition, where a PCR court makes findings of fact and conclusions of law in

       accordance with Indiana Post-Conviction Rule 1(6), we do not defer to its legal

       conclusions, but we will reverse its findings and judgment only upon a showing

       of clear error, meaning error which leaves us with a definite and firm conviction

       that a mistake has been made. Id. In making this determination, we do not

       reweigh the evidence or judge the credibility of witnesses, and we consider only

       the probative evidence and reasonable inferences flowing therefrom that




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1933 | February 8, 2019   Page 6 of 11
       support the PCR court’s judgment. McKnight v. State, 1 N.E.3d 193, 199 (Ind.

       Ct. App. 2013).


                                      II. Ineffective Assistance of Counsel


[12]   Broomfield contends that he “was denied the effective assistance of trial counsel

       when counsel waived a pretrial motion to suppress by not objecting at trial.”

       (Appellant’s Br. p. 6). We evaluate ineffective assistance of counsel claims

       under the two-part test articulated in Strickland v. Washington, 466 U.S. 668

       (1984). To prevail on such a claim, a petitioner must show that 1) his counsel’s

       performance was deficient based on prevailing professional norms; and 2) that

       the deficient performance prejudiced the defense. Weisheit, 109 N.E.3d at 983

       (citing Strickland, 466 U.S. at 687). In order to demonstrate sufficient prejudice,

       the petitioner must show that there is a reasonable probability that, but for his

       counsel’s unprofessional errors, the result of the proceeding would have been

       different. Id. (citing Strickland, 466 U.S. at 694). A reasonable probability is

       one that is sufficient to undermine confidence in the outcome. Id. To

       demonstrate prejudice as a result of trial counsel’s failure to object to the

       admission of evidence, a petition must show that an objection would have been

       sustained by the trial court and that he was prejudiced by his counsel’s failure.

       Mays v. State, 719 N.E.2d 1263, 1265-66 (Ind. Ct. App. 1999), trans. denied. A

       petitioner’s failure to satisfy either the ‘performance’ or the ‘prejudice’ prong of

       a Strickland analysis will cause an ineffective assistance of counsel claim to fail.

       Taylor v. State, 840 N.E.2d 324, 331 (Ind. 2006). If it is easier to dispose of an



       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1933 | February 8, 2019   Page 7 of 11
       ineffectiveness claim on the grounds that prejudice has not been shown, that

       course should be followed. Carter v. State, 929 N.E.2d 1276, 1280 (Ind. 2010).


[13]   Broomfield’s specific claim of ineffective assistance is that his trial counsel

       should have preserved his evidentiary claim by objecting to the admission of the

       challenged evidence because the investigatory stop that garnered that evidence

       was not based on reasonable suspicion. Thus, resolution of his claim entails

       review of whether the stop at issue was supported by the reasonable suspicion

       required by the Fourth Amendment. 1 As held in Terry v. Ohio, 392 U.S. 1, 27

       (1968), the police may, without a warrant or probable cause, briefly detain an

       individual for investigatory purposes if, based upon specific and articulable

       facts, the officer has reasonable suspicion of criminal activity. Reid v. State, 113

       N.E.3d 290, 298 (Ind. Ct. App. 2018). The requisite reasonable suspicion exists

       if the facts known to the officer at the moment of the stop, together with the

       reasonable inferences arising from such facts, would cause an ordinary prudent

       person to believe that criminal activity has occurred or is about to occur. Id.

       Reasonable suspicion “must be comprised of more than an officer’s general

       “hunches” or unparticularized suspicions. Id. The reviewing court makes

       reasonable suspicion determinations by looking at the totality of the




       1
         Broomfield’s claim of ineffectiveness is that his trial counsel waived the pretrial motion to suppress by
       failing to object on the same grounds at trial. Broomfield’s trial counsel did not develop a separate argument
       based on Article 1, Section 11 in her argument at the pretrial suppression hearing, and the PCR court made
       no findings or conclusions based on state constitutional law. As such, we decline to address Broomfield’s
       Article 1, Section 11 analysis. See Abel v. State, 773 N.E.2d 276, 278 n.1 (Ind. 2002) (holding that failure to
       develop a separate state constitutional claim resulted in waiver of the issue).

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1933 | February 8, 2019                   Page 8 of 11
       circumstances of each case to determine whether the detaining officer had a

       particularized and objective basis for suspecting legal wrongdoing. Id.


[14]   Here, officers Brown and Lowe had received an alert to be on the lookout for

       three African-American men who had committed a home invasion, were armed

       with two handguns, and who they knew would be either in a car or on bicycles.

       The officers then spotted a car in a low-traffic area containing three African-

       American men within one mile of the location of the home invasion. Thus,

       Broomfield and his cohorts matched the race, number, and mode of

       transportation of the home invasion suspects and were spotted relatively close

       to the location of the reported crime, especially considering that they were in a

       car, as opposed to being on foot. The fact that it was late at night and the area

       was not busy made it more likely that the three men were indeed the suspects

       sought for the home invasion.


[15]   After the officers tailed the car, Broomfield engaged in what Officer Brown

       considered to be, in his training and experience, evasive driving before parking

       the car. Broomfield and the other two men then exited the car, approached a

       darkened home, but left seemingly without attempting to knock on the door or

       otherwise contact the occupants of the home, which, in Officer Brown’s

       experience, was unusual in that people who are visiting a home usually attempt

       to knock on the door, even if law enforcement officers are passing by. In the

       context of investigating a home invasion involving armed suspects, approaching

       a darkened home without attempting to contact the occupants is suspicious.

       Although any one of these circumstances taken alone may not have been

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1933 | February 8, 2019   Page 9 of 11
       enough to constitute reasonable suspicion, taken together, the totality of the

       circumstances of the men matching the general description provided for the

       home invasion suspects, being spotted close to the scene of the home invasion,

       engaging in evasive driving when trailed by the officers, and approaching the

       darkened home without attempting to contact the occupants constituted a

       reasonable basis for the investigatory stop. Reid, 113 N.E.3d at 298 (holding

       that reasonable suspicion determinations are made by examining the totality of

       the circumstances of the particular case).


[16]   Broomfield argues otherwise and directs our attention to the facts that the

       officers had no description of the home invasion suspects’ vehicle, the time and

       place he was spotted by the officers which he considers to be too remote in

       place and time from the home invasion, and the officers did not observe him

       committing any traffic infractions or crimes. However, these arguments are

       unavailing given our standard of review upon denial from a PCR which

       precludes us from reweighing evidence or considering evidence that does not

       support the PCR court’s judgment. McKnight, 1 N.E.3d at 199. He also

       contends that “[l]egally parking the car, getting out of the car, walking across

       the street and going up to a dark house are not illegal” and that “[m]aking eye

       contact with the police and then walking away from them does not provide

       reasonable suspicion for an investigatory stop.” (Appellant’s Br. p. 22). We

       agree with the general premise that approaching a darkened house, making eye

       contact with police, and walking away would not constitute reasonable

       suspicion taken alone and out of context. However, within the totality of the


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1933 | February 8, 2019   Page 10 of 11
       circumstances present here, namely the ongoing home invasion investigation,

       the men matching the general description of the suspects relatively close to the

       scene of the home invasion, and Broomfield’s evasive driving, the three men’s

       conduct of approaching the darkened house and apparently leaving without

       knocking was but one element which contributed to the officers’ reasonable

       suspicion.


[17]   Because the investigatory stop was based on reasonable suspicion and did not

       violate Broomfield’s Fourth Amendment rights, any objection his trial counsel

       would have lodged at trial would not have been fruitful, and Broomfield cannot

       show that he was prejudiced by his trial counsel’s failure to object at trial to

       preserve a claim challenging what was admissible evidence. Mays, 719 N.E.2d

       at 1265-66. Having disposed of Broomfield’s claim of ineffective assistance of

       counsel on lack of prejudice grounds, we decline to address his allegation of his

       trial counsel’s deficient performance. See Carter, 929 N.E.2d at 1280. As a

       result, we conclude that the PCR court’s conclusions were not clearly

       erroneous, and denial of relief was proper. Hollowell, 19 N.E.3d at 269.


                                             CONCLUSION
[18]   Based on the foregoing, we conclude that Broomfield was not denied the

       effective assistance of his trial counsel for failing to lodge objections to preserve

       an evidentiary claim that was without merit.


[19]   Affirmed.


[20]   Kirsch, J. and Robb, J. concur
       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1933 | February 8, 2019   Page 11 of 11